DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant claim 1, the %N is “0-0”; thus, for the equation “%Ceq = %C + 0.86*%N + 1.2*%B”, the “0.86*%N” is superfluous because it is always zero.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1-7, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valls Angles (2012/0063946) in view of any one of WO 2013/121794 (using  Iwamoto et al 2015/0020926 as an unofficial English translation), Norstrom et al (4,459,162) or Heitmann et al (5,554,233).
	Valls Angles ‘946 discloses a steel, in particular a hot work tool steel, having the following, all percentages being in weight percent:
	%Ceq = % C + 0.86*%N + 1.2*%B,
	%Mo + ½ %W > 1.2 (which is considered the same as the claimed Moeq)
	
    PNG
    media_image1.png
    272
    821
    media_image1.png
    Greyscale

	The rest consisting of iron and unavoidable impurities (note claim 1).
The ranges for Ceq, C are within the claimed ranges and the range for Moeq overlap the claimed range.  With respect to the encompassing and overlapping ranges previously discussed, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of invention to select the portion of the prior art’s range which is within the range of the applicants’ claims because it has been held prima facie case of obviousness to select a value in a known range by optimization for the results. In re Boesch, 205 USPQ 215. Additionally, the subject matter as a whole would In re Malagari, 182 USPQ 549.

	Valls Angles ‘946 discloses that the steel can have martensite or bainite microstructure (note paragraph [0017]).  In one embodiment, Valls Angles ‘946 discloses that the steel attain a 100% bainitic structure (note paragraph [0029], middle of the right column), which is “at least 65% by volume bainite” as required in the instant claim 1.
	For the instant claims 2-7, the ranges for B, W, C, Cr, Mn and Zr+Hf+Ta (from 0-9) in Valls Angles ‘946 (note Table over) overlap the claimed ranges, see In re Boesch and In re Malagari as stated above.
	For the amount of Ni, Valls Angles ‘946 discloses a range of from 1.0 -9, which does not overlap the claimed range.  However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In this case the prior art range of Ni is close enough to the claimed range that the skilled artisan would expect the two steels to have had similar properties.  Valls Angles ‘946 teaches a steel with similar composition and microstructure is used for the same application as applicant’s steel.  Furthermore, Valls Angles ‘946 discloses that if bainite formation is to be avoided, Ni is required in a quantity normally exceeding 3% (note paragraph [0034]).  Thus, when the formation of 

The difference is Valls Angles ‘946 does not specifically disclose the grain size of the steel.
	WO ‘794 discloses that when a steel contains fine precipitates with a grain size of less than 10 nm dispersed per 1 square micron in the bainite phase, it has better fatigue strength (note paragraph [0061] of WO ‘794 or paragraph [0080] of Iwamoto ‘926).
	Norstrom ‘162 discloses that hot work steel, more particularly steel for tools is desired to have lathmartensitic or bainitic microstructure contain a very finely dispersed intergranular precipitation of carbides that are smaller than grain size 7 according to the ASTM scale (note column 1, lines 6-19 and column 3, lines 10-23).
	Heitmann ‘233 discloses that hot rolled steel bar has a desirable combination of strength and ductility resulting from a microstructure consisting essentially of bainite 
	It would have been obvious to one of ordinary skill in the art to control the grain size of the steel of EP ‘772, as suggested by WO ‘794, Norstrom ‘162 or Heitmann ‘233 because the fine grain size would provide better fatigue strength and preferable for tool steel.
	For the thermal diffusivity, Valls Angles ‘946 does not specifically disclose the thermal diffusivity for steel with bainite microstructure, however, Valls teaches a hot work tool steel with overlapping composition, and describes in an embodiment that the steel should be a completely bainitic structure (See [0017] and [0029]).  The steel having the claimed property of thermal diffusivity would have flowed naturally from following the teachings of Valls in view of WO ‘794, Norstrom ‘162 or Heitmann ‘233, because the steel with the same composition, microstructure, and grain size would be reasonably expected to have the same property as applicant’s steel.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claims 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Valls Angles ‘946 in view of any one of WO ‘794, Norstrom ‘162 or Heitmann ‘233, as applied to claim 1 above, and further in view of Tamura et al (“Influence of the Addition of REM and Alloying Elements on the Behavior of MC Carbide Formation During Solidification of .
	The difference not yet discussed is EP ‘722 does not disclose the presence of a rare earth metal in the tool steel.
	For the Tamura article, only 2 pages were obtained, the article may not be complete; however, the rejection is based on the disclosure on the two pages provided herewith.
	Tamura discloses that for high speed tool steels, large and coarse carbides precipitate during solidification, decrease their toughness, the cutting performance and grindability, because large carbide clusters nucleate the microcracks, reduce distribution density of carbides contributing to frictional properties and wear resistance and large MC carbides having high hardness obviously shorten the service life of grinding wheel (note first full paragraph after “1. Introduction” on page 649).   
Tamura discloses that the addition of REM retards the crystal growth of MC carbides (note “Synopsis” on page 649).  It was found that the minor addition of REM not only reduced the size of MC carbides but also changed the crystallization behavior of MC carbide during solidification (note next to last paragraph on page 649).
The amount of REM used is from 0.03-0.14% by weight or 300-1,400 ppm.  This range is higher than the required ranges.  The REM as disclosed in Tamura would include conventional rare earth metals, such as Ce, Gd, Nd, etc. as required in the instant claims.
It is noted that amount of C for the steels disclosed in Table of Tamura is only slightly higher than the range of C disclosed in Valls Angles ‘946, it can be as low as 
It would have been obvious to one of ordinary skill in the art to further add a minor amount of REM to the tool steel of Valls Angles ‘946, as suggested by Tamura, because such addition would reduce the size of MC carbides in the tool steel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        September 11, 2021